 
 
I 
108th CONGRESS
2d Session
H. R. 4440 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Gallegly (for himself, Mr. Hostettler, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to render proof of possession by an alien of a consular identification card issued by a foreign mission prima facie evidence that the alien is deportable, to render inadmissible for 10 years any alien who is unlawfully present in the United States and presents such a card to satisfy a Federal identification-related requirement, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Identification Security Act of 2004 . 
2.Shifting of burden of proof to alien possessing consular identification card 
(a)In generalSection 240(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(3)) is amended by adding at the end the following: 
 
(D)Possession of consular identification card 
(i)In generalNotwithstanding subparagraph (A), clear and convincing evidence that an alien at any time possessed a consular identification card while physically present in the United States shall be prima facie evidence that the alien is deportable. In such a case, the alien shall have the burden of establishing, by clear and convincing evidence, that the alien is not deportable on any of the grounds of deportability with which the alien is charged. 
(ii)DefinitionFor purposes of clause (i), the term consular identification card means an identification document, other than a visa, passport, or other travel, entry, or exit document, issued by— 
(I)a foreign mission (as defined in section 202 of the Foreign Missions Act (22 U.S.C. 4302)); or 
(II)an organization representing a territory or political entity other than the United States which has been granted diplomatic or other official privileges and immunities under the laws of the United States or which engages in some aspect of the conduct of the international affairs of such territory or political entity.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to removal proceedings initiated on or after such date.
(c)ConstructionNothing in this section shall be construed to affect any alien who is not placed in removal proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a). 
3. Inadmissibility for 10 years for presentation of consular identification card for Federal identification-related purpose 
(a)In generalSection 212(a)(10) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(10)) is amended by adding at the end the following: 
 
(F)Presentation of consular identification card for Federal purpose 
(i)In generalAny alien who is unlawfully present in the United States, presents a consular identification card to satisfy an identification-related requirement of Federal law, and seeks admission within the 10-year period beginning on the date of such presentation, is inadmissible. 
(ii)DefinitionsFor purposes of clause (i) 
,the term consular identification card has the meaning given such term in section 240(c)(3)(D)(ii) . 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to aliens presenting consular identification cards on or after such date. 
 
